MEMORANDUM **
Franscisca Herenia Alvarezr-Mora petitions for review of the BIA’s determination that she is an inadmissible arriving alien pursuant to 8 U.S.C. § 1182(a)(6)(E)(i). We deny the petition for review.
The immigration judge properly admitted the 1-213 because Alvarez-Mora presented no evidence that the 1-213 is unreliable or the product of coercion. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.1995) (finding that an 1-213 is admissible “absent evidence of coercion or that the statements are not those of the petitioner”). The agent’s failure to warn Alvarez-Mora of her Fifth Amendment rights does not render the 1-213 inadmissible. Trias-Hernandez v. INS, 528 F.2d 366, 368 (9th Cir.1975).
The inability to cross-examine the agent who prepared the 1-213 does not constitute a due process violation because, as was the case in Espinoza, AlvarezMora “put on no evidence at all against which the content of the 1-213 could be weighed.” 45 F.3d at 311.
Finally, the 1-213 provides substantial evidence to support the immigration judge’s determination that Alvarez-Mora assisted another person’s attempt to enter the United States unlawfully and that Alvarez-Mora is, therefore, inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(E)(i).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.